DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 04/06/22.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/22 has been entered.
 	The reply filed 04/06/22 affects the application 15/106,196 as follows:
1.     The declaration of Øystein Arlov (not an inventor), submitted by Applicants on 06 April 2022 under 37 CFR § 1.132, is acknowledged and will be further discussed below. The rejections of the office action mailed 04/06/22 are maintained.  Claims 1-9, 11-17, 25-34 and 36-44, the invention of Group I are prosecuted by the examiner. 
2.     The responsive is contained herein below.
Claims 1-9, 11-17, 25-34, 36-44 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 15-16, 25-34, 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pettersson et al. (WO 2009/103977 A1; of record) in view of Subaryono et al. (Squalen Bulletin of Marine & Fisheries Postharvest & Biotechnology, 8 (3), 2013, 105-116) and Onsoyen et al. (WO 2009/068841 A2; of record).
Claim 1 is drawn to an in vitro or ex vivo method for the prevention or inhibition of blood coagulation, said method comprising contacting a composition comprising blood plasma or a material with which said composition is, or may be, in contact, with an alginate oligomer, wherein said alginate oligomer contains 2 to 75 monomer residues, wherein said monomer residues do not carry a sulphate group.  
Pettersson et al. disclose alginate and its derivatives are antithrombic and that stent can be coated with alginate and its derivatives (see page 18, lines 32-35). This means, implies or suggests that alginate and its derivatives are anticoagulants or have anticoagulant properties.  Furthermore, Pettersson et al. disclose that the alginate can be coated on a stent (see page 18, lines 32-35).
The difference between Applicant’s claimed method and the method taught or suggest by Pettersson et al. is that Pettersson et al. does not explicitly disclose the use of alginate oligomers, per se.
Subaryono et al. disclose that the products of alginate lyase, polysaccharide structure analysis, alginate oligosaccharides (AOS) (i.e.; alginate oligomers) have many biological activities including act as prebiotics, immune modulator, anticoagulation, antioxidant, anticancer, growth promoting activities, promote production of antibiotics and ethanol (see abstract).  Furthermore, Subaryono et al. disclose that the products of alginate lyase, alginate oligosaccharides (AOS) have many biological activities that includes anticoagulation activity (see page 111, left col. 2nd paragraph). It should be noted that the alginate and the alginate oligosaccharides that results from depolymerization do not contain sulfate groups.
Onsoyen et al. disclose a composition comprising alginate oligomer that can contains 2 to 75 monomer residues, and wherein the said monomer residues do not carry a sulfate group (see abstract; see also page 8, lines 11-18).  Furthermore, Onsoyen et al. disclose that their composition comprising alginate oligomer can be applied to or used on surfaces that contain or comprises a biofilm and that these surfaces include or may be an animate or inanimate surface and that their methods (which includes the use of the alginate oligomer) include both medical and non-medical uses (see abstract).  Furthermore, Onsoyen et al. disclose that in the case of medical use, the alginate of the invention may be administered to the subject in any convenient form or by any convenient means, e.g. by topical, oral, parenteral, enteral, parenteral routes or by inhalation (see page 36, lines 16-20).  This implies or suggests that Onsoyen et al.’s alginate oligomer or composition can be used or administered in different forms including said non-immobilized form such as in a form that can be administered by routes such as orally, enterally or parenterally as taught by Onsoyen et al.  Also, Onsoyen et al. disclose that their invention provides an alginate oligomer for use in the treatment or prevention of a biofilm infection in a subject (see abstract).  In addition, Onsoyen et al. disclose that the surface can be on catheters, prosthetic devices or implantable medical devices (see as example, claim 4).  
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Pettersson et al., Subaryono et al. and Onsoyen et al., to treat or inhibit blood coagulation such as in the treatment of stenosis or treatment aimed at restoring blood flow to ischaemic tissue, or arterial thrombosis or arthereosclerosis, comprising contacting a composition comprising blood plasma or a material with which said composition is, or may be, in contact, with Onsoyen et al.’s alginate oligomer of 2 to 75 monomer residues, wherein said monomer residues do not carry a sulphate group, because one of ordinary skill in the art would expect that alginate oligomers which Subaryono et al. disclose has anticoagulant activity and which also have the same monosaccharide residues as alginate polysaccharide would also be anticoagulant or possess anticoagulant properties.
One having ordinary skill in the art would have been motivated, in view of Pettersson et al., Subaryono et al. and Onsoyen et al., to treat or inhibit blood coagulation such as in the treatment of stenosis or treatment aimed at restoring blood flow to ischaemic tissue, or arterial thrombosis or arthereosclerosis, comprising contacting a composition comprising blood plasma or a material with which said composition is, or may be, in contact, with Onsoyen et al.’s alginate oligomer of 2 to 75 monomer residues, wherein said monomer residues do not carry a sulphate group, because one of ordinary skill in the art would expect that alginate oligomers which Subaryono et al. disclose has anticoagulant activity and which also have the same monosaccharide residues as alginate polysaccharide would also be anticoagulant or possess anticoagulant properties.
It should be noted that it is obvious to prepare a composition comprising Onsoyen et al. alginate oligomer on a surface such as on the surface of a sterile blood collection vessel or conduit or piece of dialysis equipment or machinery such as surfaces of catheters, prosthetic devices or implantable medical devices as taught by Onsoyen et al.  Also, it is obvious to use alginate of different degree of polymerization and %G or G block residues as taught by Onsoyen et al., and also based on factors such as the severity of the blood coagulation or disease or condition treated. Furthermore, it is obvious to include other anticoagulants such as well-known hemocompatible anticoagulant, heparin which is taught by Pettersson et al. in the composition such as coating as taught by Pettersson et al., and especially since it has the same utility (anticoagulant) as alginate.  It should be noted that it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (C.C.P.A. 1980). 

Claims 11-14, 17, 37-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pettersson et al. Subaryono et al. and Onsoyen et al. as applied to claim 1 above, and further in view of Campbell et al.(US 5,135,955).
Claim 11 is drawn to a method for treating or preventing thrombosis or a disease or condition associated with blood coagulation in a person in need thereof comprising administering to the subject an alginate oligomer, by topical, enteral or parenteral routes or by inhalation, wherein said alginate oligomer contains 2 to 75 monomer residues, and wherein said monomer residues do not carry a sulphate group.
The difference between Applicant’s claimed method and the method taught or suggest by Pettersson et al., Subaryono et al. and Onsoyen et al. is that Pettersson et al., Subaryono et al.  and Onsoyen et al. do not explicitly disclose treating the disease arterial thrombosis or venous thrombosis in a subject, per se.
Campbell et al. disclose that compounds exhibiting anticoagulant activity in human find utility (i.e.; can be used) in a variety of clinical settings including treatment of myocardial infraction, pulmonary embolism, cerebrovascular disease and the like (see col. 1, lines 13-16).Furthermore, Campbell et al. disclose that anticoagulant agents also find utility in the treatment of venous thrombosis and thromoboembolic disease and arterial thrombosis (see col. 25, lines 42-49). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Pettersson et al., Subaryono et al., Onsoyen et al. and Campbell et al., to treat thrombosis such as arterial thrombosis or venous thrombosis in a subject, comprising administering to the subject an Onsoyen et al.’s alginate oligomer that do not carry a sulphate group, especially since Campbell et al. disclose that anticoagulant agents can be used to treat diseases such as venous thrombosis, arterial thrombosis and thromoboembolic disease in a human, and also because one of ordinary skill in the art would expect that alginate oligomers which Subaryono et al. disclose has anticoagulant activity and which also have the same monosaccharide residues as alginate polysaccharide would also be anticoagulant or possess anticoagulant properties.
One having ordinary skill in the art would have been motivated, in view of Pettersson et al., Subaryono et al., Onsoyen et al. and Campbell et al., to treat thrombosis such as arterial thrombosis or venous thrombosis in a subject, comprising administering to the subject an Onsoyen et al.’s alginate oligomer that do not carry a sulphate group, especially since Campbell et al. disclose that anticoagulant agents can be used to treat diseases such as venous thrombosis, arterial thrombosis and thromoboembolic disease in a human, and also because one of ordinary skill in the art would expect that alginate oligomers which Subaryono et al. disclose has anticoagulant activity and which also have the same monosaccharide residues as alginate polysaccharide would also be anticoagulant or possess anticoagulant properties.
It should be noted that it is obvious to prepare a composition comprising Onsoyen et al. alginate oligomer on a surface such as on the surface of a sterile blood collection vessel or conduit or piece of dialysis equipment or machinery such as surfaces of catheters, prosthetic devices or implantable medical devices as taught by Onsoyen et al.  
Claim 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pettersson et al. Subaryono et al. and Onsoyen et al. as applied to claim 1 above, and further in view of Córdoba et al. ( Transfusion and Apheresis Science 48 (2013) 301–305).
The difference between Applicant’s claimed method and the method taught or suggest by Pettersson et al., Subaryono et al. and Onsoyen et al. is that Pettersson et al., Subaryono et al.  and Onsoyen et al. do not disclose treating a disease or condition associated with blood coagulation in a subject undergoing plasmapheresis.
Córdoba et al. disclose that anticoagulation has been considered essential during plasmapheresis (see abstract).  Furthermore, Córdoba et al. disclose that plasmapheresis is an extracorporeal blood purification therapy that has been frequently used in the past years (see page 301, left col., 1st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Pettersson et al., Subaryono et al., Onsoyen et al. and Córdoba et al., to treat thrombosis or such as arterial thrombosis or venous thrombosis in which the treatment involves anticoagulation in a subject undergoing plasmapheresis since Córdoba et al. disclose that anticoagulation has been considered essential during plasmapheresis,
comprising administering an Onsoyen et al.’s alginate oligomer that do not carry a sulphate group and which is contained in or on the surface of consumable or equipment and contacts the blood or plasma during the plasmapheresis performed on said subject, especially since Córdoba et al. disclose that anticoagulant agents can be used to treat diseases such as venous thrombosis, arterial thrombosis and thromoboembolic disease in a human, and also because one of ordinary skill in the art would expect that alginate oligomers which Subaryono et al. disclose has anticoagulant activity and which also have the same monosaccharide residues as alginate polysaccharide would also be anticoagulant or possess anticoagulant properties.
One having ordinary skill in the art would have been motivated, in view of Pettersson et al., Subaryono et al., Onsoyen et al. and Córdoba et al., to treat thrombosis or such as arterial thrombosis or venous thrombosis in which the treatment involves anticoagulation in a subject undergoing plasmapheresis since Córdoba et al. disclose that anticoagulation has been considered essential during plasmapheresis, comprising administering an Onsoyen et al.’s alginate oligomer that do not carry a sulphate group and which is contained in or on the surface of consumable or equipment and contacts the blood or plasma during the plasmapheresis performed on said subject, especially since Córdoba et al. disclose that anticoagulant agents can be used to treat diseases such as venous thrombosis, arterial thrombosis and thromoboembolic disease in a human, and also because one of ordinary skill in the art would expect that alginate oligomers which Subaryono et al. disclose has anticoagulant activity and which also have the same monosaccharide residues as alginate polysaccharide would also be anticoagulant or possess anticoagulant properties.

Response to Arguments
Applicant's declaration and arguments with respect to claims 1-9, 11-17, 25-34 and 36-44 have been considered but are not found convincing.
The Declaration under 37 CFR 1.132 filed 04/06/22 is insufficient to overcome the rejections of claims 1-9, 11-17, 25-34 and 36-44 as applied under U.S.C. 103 (a) above. 
The declaration indicates that most of the discussion (11 paragraphs) of Pettersson et al. is concerned with materials from which the stent bodies are formed and artificial polymer coatings for stents, and the incorporation of Annexin A5 into such drugs materials and coatings. In one paragraph mention is made of the fact that the drug eluting stent can further be coated with a layer of antithrombotic material comprising or consisting of one or more agents selected from polysaccharides, heparin, gelatin, collagen, alginate, hyalunic acid, alginic acid carrageenan, chondroitin, pectin, chitosan, and their derivatives and copolymers. Such arrangements are not prepared and tested experimentally and so Petterson provides no direct evidence of the antithrombotic properties of stents coated with various agents or the antithrombotic effects of the agents per se. As such, this disclosure of Petterson is based on his understanding of the work of others. In other words, this part of the Petterson disclosure is a secondary source of information.
However, it should be noted that it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Kaslow, 707 F.2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1983). That is, Petterson et al.do not have to provide working examples nor provide said arrangements that are prepared and test experimentally. More importantly, Pettersson et al. disclose alginate and its derivatives are antithrombic and that stent can be coated with alginate and its derivatives (see page 18, lines 32-35). This means, implies or suggests that alginate and its derivatives are anticoagulants or have anticoagulant properties.  Furthermore, Pettersson et al. disclose that the alginate can be coated on a stent (see page 18, lines 32-35). And consequently, one of ordinary skill in the art would expect that alginate which is also a polysaccharide would be antithrombic and possess anticoagulant properties, especially since polysaccharides in general are well known in the art to be anticoagulants.
Furthermore, the Examiner directs Applicant’s attention to (Exhibit A; Karaki et al. I Journal of Applied Pharmaceutical Science 3 (02); 2013: 043-051) which discloses that the polysaccharides alginates, fucoidans and mannuronans of brown algae Dictyopteris polvpodioides show a wide variety of physical properties such as gelling and emulsifying agents as well as biological properties such as antioxidant and anticoagulant activities (see page 050, left col., 1st paragraph). In fact, based on the performed experiments Exhibit A indicates that their work demonstrated for the first time that mannuronan (having mannuronate residues) shows a significant anticoagulant activity (see page 049, right col., next to last paragraph and Table 2). It should be noted that alginate or alginic acid is linear copolymer with homopolymeric blocks of (1→4)-linked β-D-mannuronate (M) and α-L-guluronate (G) residues. In addition, the Examiner directs Applicant’s attention to Exhibit B (attached) which discloses that guluronic acid residues of an acidic polysaccharide with anticoagulant activity is essential for the anticoagulant activity of this acidic polysaccharide. Thus, one of ordinary skill in the art would expect alginate or alginic acid which is linear copolymer with homopolymeric blocks of (1→4)-linked β-D-mannuronate (M) and α-L-guluronate (G) residues would have anticoagulant activity. As a matter of fact, based on Exhibit A and Exhibit B one of ordinary skill in the art would expect that oligomers of mannuronate (M) residues and guluronate (G) residues which can be obtained by lysis of alginate or alginic acid by using lyase would also possess anticoagulant activities.
Thus, this is one example as to why Pettersson et al. do not have to provide working Examples, especially based on the admitted knowledge in the art, to person of ordinary skill in the art.  Also, it should be noted that Applicant’s claims as recited do not require alginate oligosaccharides of any specific sequence or number of residues of mannuronate (M) and/or guluronate (G). And thus, the alginate oligosaccharides can comprises only mannuronate (M) residues or only guluronate (G) residues, or a mixture of mannuronate (M) and guluronate (G) residues, or mannuronate (M) linked to guluronate (G) residues, or mixtures thereof.
Moreover, as set forth in the above rejection, One having ordinary skill in the art would have been motivated, in view of Pettersson et al., Subaryono et al. and Onsoyen et al., to treat or inhibit blood coagulation such as in the treatment of stenosis or treatment aimed at restoring blood flow to ischaemic tissue, or arterial thrombosis or arthereosclerosis, comprising contacting a composition comprising blood plasma or a material with which said composition is, or may be, in contact, with Onsoyen et al.’s alginate oligomer of 2 to 75 monomer residues, wherein said monomer residues do not carry a sulphate group, because one of ordinary skill in the art would expect that alginate oligomers which Subaryono et al. disclose has anticoagulant activity and which also have the same monosaccharide residues as alginate polysaccharide would also be anticoagulant or possess anticoagulant properties.
The declaration states that the teaching of Subaryono is based almost exclusively on the experimental work published by other researchers and so, like the parts of Petterson discussed above, it is a secondary source of information.
However, it does not matter whether or not some teaching of Subaryono et al. is based on the experimental work published by other researchers, especially since the said experimental work has been disclosed or is previously known in the art.  Again, it should be noted that it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Kaslow, 707 F.2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1983). More importantly, Subaryono et al. disclose that the products of alginate lyase, polysaccharide structure analysis, alginate oligosaccharides (AOS) (i.e.; alginate oligomers) have many biological activities including act as prebiotics, immune modulator, anticoagulation, antioxidant, anticancer, growth promoting activities, promote production of antibiotics and ethanol (see abstract).  Furthermore, Subaryono et al. disclose that the products of alginate lyase, alginate oligosaccharides (AOS) have many biological activities that includes anticoagulation activity (see page 111, left col. 2nd paragraph). It should be noted that the alginate and the alginate oligosaccharides that results from depolymerization do not contain sulfate groups. Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Pettersson et al., Subaryono et al. and Onsoyen et al., to treat or inhibit blood coagulation such as in the treatment of stenosis or treatment aimed at restoring blood flow to ischaemic tissue, or arterial thrombosis or arthereosclerosis, comprising contacting a composition comprising blood plasma or a material with which said composition is, or may be, in contact, with Onsoyen et al.’s alginate oligomer of 2 to 75 monomer residues, wherein said monomer residues do not carry a sulphate group, because one of ordinary skill in the art would expect that alginate oligomers which Subaryono et al. disclose has anticoagulant activity and which also have the same monosaccharide residues as alginate polysaccharide would also be anticoagulant or possess anticoagulant properties.
The declaration indicates that papers by Iwamoto, Gibson and Roberfroid , Spizzirri, Guo, and Khan art cited in Subaryono to support the statement that alginate oligosaccharides products of alginate lyase have many biological activities, including anticoagulants, but only Guo mentions that alginate oligosaccharides promote the production of antibiotics and may have anticancer and anticoagulant effects. Also, the declaration indicates that Guo base this statement on Lin et al. reference which also disclose that alginate oligosaccharides have or possess anticoagulant properties but Lin et al. makes no mention of non-sulfated oligosaccharides or that non-sulfated alginate oligosaccharides have anticoagulant activity. Furthermore, the declaration indicates that the only reference of non-sulfated alginate in the context of anticoagulation is by reference to Huang Ronghua, which highlighted, is clear that non-sulfated alginate is not an anticoagulant.
However, both Subaryono et al. and Guo discloses or suggest that alginate oligosaccharides have anticoagulant effects. That is, the anticoagulant effects possess by alginate oligosaccharides are disclosed, taught or suggested in the prior art and thus known in the prior art. Thus, it is obvious to expect that they would have or exhibit anticoagulant properties. And, it does not matter whether or not Lin et al. makes no mention of non-sulfated oligosaccharides or that non-sulfated alginate oligosaccharides have anticoagulant activity or what the declaration infers from Huang Ronghua reference (which was not applied in the above rejection) with respect to non-sulfated alginate not being an anticoagulant.  That is, it does not matter whether or not Guo et al. cites or refers to Lin et al., and that Lin et al. indicate that the alginate oligomers referred to are “propylene glycol alginate sodium sulphate oligosaccharides (PSS).”  More importantly, Subaryono et al. disclose that the products of alginate lyase, polysaccharide structure analysis, alginate oligosaccharides (AOS) (i.e.; alginate oligomers) have many biological activities including act as prebiotics, immune modulator, anticoagulation, antioxidant, anticancer, growth promoting activities, promote production of antibiotics and ethanol (see abstract).  Furthermore, Subaryono et al. disclose that the products of alginate lyase, alginate oligosaccharides (AOS) have many biological activities that includes anticoagulation activity (see page 111, left col. 2nd paragraph). It should be noted that the alginate and the alginate oligosaccharides that results from depolymerization do not contain sulfate groups. In particular, the alginate oligosaccharides (AOS) referred to by Subaryono et al. are alginate oligosaccharides (AOS) that are products of the enzyme alginate lyse. And, the enzyme alginate lyse depolymerizes or lyses non-sulfated alginate (i.e.; alginate that does not contain sulfate groups). Therefore, the alginate oligosaccharides disclosed or referred to by Subaryono et al. as having anticoagulant activities are non-sulfated alginate oligosaccharides (i.e.; alginate oligosaccharides that do not contain sulfate groups).
Furthermore, the Examiner directs Applicant’s attention to (Exhibit A; Karaki et al. I Journal of Applied Pharmaceutical Science 3 (02); 2013: 043-051; Attached) which discloses that the polysaccharides alginates, fucoidans and mannuronans of brown algae Dictyopteris polvpodioides show a wide variety of physical properties such as gelling and emulsifying agents as well as biological properties such as antioxidant and anticoagulant activities (see page 050, left col., 1st paragraph). In fact, based on the performed experiments Exhibit A indicates that their work demonstrated for the first time that mannuronan (having mannuronate residues) shows a significant anticoagulant activity (see page 049, right col., next to last paragraph and Table 2). It should be noted that alginate or alginic acid is linear copolymer with homopolymeric blocks of (1→4)-linked β-D-mannuronate (M) and α-L-guluronate (G) residues. In addition, the Examiner directs Applicant’s attention to Exhibit B (attached) which discloses that guluronic acid residues of an acidic polysaccharide with anticoagulant activity is essential for the anticoagulant activity of this acidic polysaccharide. Thus, one of ordinary skill in the art would expect alginate or alginic acid which is linear copolymer with homopolymeric blocks of (1→4)-linked β-D-mannuronate (M) and α-L-guluronate (G) residues would have anticoagulant activity. As a matter of fact, based on Exhibit A and Exhibit B one of ordinary skill in the art would expect that oligomers of mannuronate (M) residues and guluronate (G) residues which can be obtained by lysis of alginate or alginic acid by using lyase would also possess anticoagulant activities. Thus, this is one example as to why Pettersson et al. and Subaryono et al. do not have to provide working Examples, especially based on the admitted knowledge in the art, to person of ordinary skill in the art. Also, it should be noted that Applicant’s claims as recited do not require alginate oligosaccharides of any specific sequence or number of residues of mannuronate (M) and/or guluronate (G). And thus, the alginate oligosaccharides can comprises only mannuronate (M) residues or only guluronate (G) residues, or a mixture of mannuronate (M) and guluronate (G) residues, or mannuronate (M) linked to guluronate (G) residues, or mixtures thereof.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Pettersson et al., Subaryono et al. and Onsoyen et al., to treat or inhibit blood coagulation such as in the treatment of stenosis or treatment aimed at restoring blood flow to ischaemic tissue, or arterial thrombosis or arthereosclerosis, comprising contacting a composition comprising blood plasma or a material with which said composition is, or may be, in contact, with Onsoyen et al.’s alginate oligomer of 2 to 75 monomer residues, wherein said monomer residues do not carry a sulphate group, because one of ordinary skill in the art would expect that alginate oligomers which Subaryono et al. disclose has anticoagulant activity and which also have the same monosaccharide residues as alginate polysaccharide would also be anticoagulant or possess anticoagulant properties.
The Applicant argues that it is clear from the entire body of work that, while the literature is sometimes imprecise in the terminology it uses when discussing alginate oligosaccharides with anticoagulation properties, the conventional wisdom of the prior art is that only sulfated forms have such properties. In contrast, and despite this long-held belief, the present Applicant proceeded against this conventional wisdom, and has surprisingly shown that non-sulfated alginate oligomers of 2-50 monomer residues are effective anticoagulants. The Applicant’s proceeding contrary to this accepted wisdom, would effectively rebut any prima facie showing of obviousness established by the combined teachings of the cited references. 
However, based on Pettersson et al., Subaryono et al. and Onsoyen et al. references that one of ordinary skill in the art would expect that the alginate or alginate oligomers would have anticoagulant activities, effects or properties.  Also, it should be noted that the fact that it was known that sulfated forms of alginate have anticoagulation properties does not mean that based on Pettersson et al., Subaryono et al. and Onsoyen et al. references that one of ordinary skill in the art would not expect that the alginate or alginate oligomers would have anticoagulant activities, effects or properties, nor that Applicant’s claimed invention would not be obvious over said references. Also, it should be noted that especially based on the teachings of Pettersson et al., Subaryono et al. and Onsoyen et al., the Examiner does not consider the treatment of treat or inhibit blood coagulation as claimed as been unexpected or surprising. Also, it should be noted that the previous filed declaration or Applicant has not provided any data or evidence that show that their non-sulphated alginate oligomers of 2-75 monomer residues produces or provides unexpected results with respect to delaying or preventing the coagulation of blood. Merely, stating that the sulphated alginate oligomers of 2-75 monomer residues produces or provides unexpected results is not a demonstration of any convincing unexpected results. In fact, based on the teachings of Pettersson et al., in particular, that alginate and its derivatives are antithrombic and in view of Onsoyen et al. one of ordinary skill in the art would also expect that non-sulphated alginate oligomers of 2-75 monomer residues treat, inhibit or delaying said coagulation of blood. 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Pettersson et al., Subaryono et al. and Onsoyen et al., to treat or inhibit blood coagulation such as in the treatment of stenosis or treatment aimed at restoring blood flow to ischaemic tissue, or arterial thrombosis or arthereosclerosis, comprising contacting a composition comprising blood plasma or a material with which said composition is, or may be, in contact, with Onsoyen et al.’s alginate oligomer of 2 to 75 monomer residues, wherein said monomer residues do not carry a sulphate group, because one of ordinary skill in the art would expect that alginate oligomers which Subaryono et al. disclose has anticoagulant activity and which also have the same monosaccharide residues as alginate polysaccharide would also be anticoagulant or possess anticoagulant properties.
The Applicant argues that the Patent Office acknowledged that Pettersson et al, Subarayono and Onsoyen do not disclose treating arterial thrombosis or venous thrombosis in a subject or treating a disease or condition associated with blood coagulation in a subject undergoing plasmapheresis. Campbell et al. and Cordoba et al. were cited for these teachings, respectively. However, neither of these references disclose anything that would fill the gap between the presently claimed subject matter and the combined disclosures of Pettersson et al., Subaryono and Onsoyen et al. as discussed above. Therefore, the subject matter of claims 11-14, 17 and 37-44 is not prima facie obvious over the combination of cited references and withdrawal of the rejections in view of these additional secondary references is respectfully requested.
However, Campbell et al. disclose that compounds exhibiting anticoagulant activity in human find utility (i.e.; can be used) in a variety of clinical settings including treatment of myocardial infraction, pulmonary embolism, cerebrovascular disease and the like (see col. 1, lines 13-16). Furthermore, Campbell et al. disclose that anticoagulant agents also find utility in the treatment of venous thrombosis and thromoboembolic disease and arterial thrombosis (see col. 25, lines 42-49). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Pettersson et al., Subaryono et al., Onsoyen et al. and Campbell et al., to treat thrombosis such as arterial thrombosis or venous thrombosis in a subject, comprising administering to the subject an Onsoyen et al.’s alginate oligomer that do not carry a sulphate group, especially since Campbell et al. disclose that anticoagulant agents can be used to treat diseases such as venous thrombosis, arterial thrombosis and thromoboembolic disease in a human, and also because one of ordinary skill in the art would expect that alginate oligomers which Subaryono et al. disclose has anticoagulant activity and which also have the same monosaccharide residues as alginate polysaccharide would also be anticoagulant or possess anticoagulant properties.
Furthermore, Córdoba et al. disclose that anticoagulation has been considered essential during plasmapheresis (see abstract).  Furthermore, Córdoba et al. disclose that plasmapheresis is an extracorporeal blood purification therapy that has been frequently used in the past years (see page 301, left col., 1st paragraph). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Pettersson et al., Subaryono et al., Onsoyen et al. and Córdoba et al., to treat thrombosis or such as arterial thrombosis or venous thrombosis in which the treatment involves anticoagulation in a subject undergoing plasmapheresis since Córdoba et al. disclose that anticoagulation has been considered essential during plasmapheresis, comprising administering an Onsoyen et al.’s alginate oligomer that do not carry a sulphate group and which is contained in or on the surface of consumable or equipment and contacts the blood or plasma during the plasmapheresis performed on said subject, especially since Córdoba et al. disclose that anticoagulant agents can be used to treat diseases such as venous thrombosis, arterial thrombosis and thromoboembolic disease in a human, and also because one of ordinary skill in the art would expect that alginate oligomers which Subaryono et al. disclose has anticoagulant activity and which also have the same monosaccharide residues as alginate polysaccharide would also be anticoagulant or possess anticoagulant properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623